978 So.2d 176 (2007)
Frederick L. MURRAY, Appellant,
v.
STATE of Florida, Appellee.
No. 2D06-4741.
District Court of Appeal of Florida, Second District.
April 25, 2007.
VILLANTI, Judge.
Frederick L. Murray appeals the postconviction court's order summarily denying as untimely his motion for postconviction DNA testing filed pursuant to Florida Rule of Criminal Procedure 3.853. Although Murray's motion was timely filed,[1] we affirm the postconviction court's order because Murray's motion is facially insufficient. See Fla. R.Crim. P. 3.853(b). This affirmance is without prejudice to Murray's right to file a facially sufficient rule 3.853 motion. Any such motion should not be considered successive.
Affirmed.
WHATLEY and SILBERMAN, JJ., Concur.
NOTES
[1]  See In re Amendments to Florida Rule of Criminal Procedure 3.853(d), 938 So.2d 977 (Fla.2006) (noting that the deadline for filing a motion for postconviction DNA testing in rule 3.853(d)(1)(A) had been temporarily extended from October 1, 2005, to July 1, 2006); see also Ch. 2006-292, § 1, Laws of Fla. (amending section 925.11(1)(b) to allow that "[a] petition for postsentencing DNA testing under paragraph (a) may be filed or considered at any time following the date that the judgment and sentence in the case becomes final").